June 22, 1959

Honorable Robert S. Calvert      Opinion NO. W-649
Comptroller of Public Accounts
Capitol Station                  Re:   Questions relating
Austin, Texas                          to circus occupation
                                       tax. Article 7047.
                                       Subdivision 24, Series
                                       124-135, V.C.S., inclu-
Dear Mr. Calvert:                      sive.
         We quote the following from your opinion request:
           "The questions involving liability arises
         from a circus being advertised to perform in
         Texas on six successive days, the services of
         which have been purchased by a grocery mer-
         chandising concern who, in turn, for the pur-
         pose of being remunerated, requires the means
         of admission to be sales slips evidencing pur-
         chase of $35.00 (thirty-five dollars) of mer-
         chandise from said sponsor. Such evidence is
         required of each person desirous of admittance.
           "Your opinion as to whether the Occupation
         Tax Receipt is required of the circus under
         such conditions is requested, if your answer
         is In the affirmative, is the grocery concern
         or the owners of the circus, liable for the
         tax receipt."
         The pertinent provisions of Article 7047, Section
24,,are as follows:
           "Circus and Shows.--Prom every person,
                                           .     .firm,
                                                  .. .
         association of persons or corporation exnlolting
         performances such as a circus, menagerie, wild
         west show, dog and/or pony show or show wherein
         broncho busting, rough riding, equestrian, or
         acrobatic feats are performed, or any other show,
         exhibition or performance similar thereto, or
         any combination feats are performed, or any com-
         bination of any of the foregoing, for which ad-
         mission fee is demanded or received for each day
         or part thereof on which performances or exhibitions
         are given, the following amount, respectively:
         . . . .
Hon. Robert S. Calvert, page 2      (Opinion No. m-649)

           I,
                .Every show or exhibition which advertises
         itself as being any of those described in this
         Section shall be held to be such for the purpose
         of levying and collecting the occupation tax
         herein provided; provided, however, that the tax
         levied herein shall not apply to any show, circus
         or exhibition not operated for private gain and
         the earnings and assets thereof are devoted sole-
         ly and exclusively to charitable, benevolent,
         religious or educational purposes.'
         You have furnished us additional information to the
effect that the circus is advertised in the name of the owner,
which is its customary name, and that such advertising re-
presents that the circus is being "presented" by the grocery
concern. You further informed us that the grocery concern pur-
chased a stipulated rnznberof performances in specified cities,
but did not gain the right to control the method of performance,
or the right to require additional performances, or the right
to exercise control over individual performers. It is apparent
therefore, that the grocery concern purchased only the exclusive
right to admission to a specified number of performances, and
is not exhibiting the circus. Consequently, you are advised
that the circus meets the requirement of the taxing act in
that it advertises itself as a circus and receive admission
fees for each day or part thereof for which performances are
given, and that the owner thereof is liable for the tax.
                        SUMMARY
              A circus which is advertised as being
         presented by a grocery merchandising concern
         is liable for the occupation tax imposed by
         Article 7047, Section 24.  The owner of such
         circus is required to pay the tax.
                           Yours very truly,
                           WILL WILSON
                           Attorney General of Texas
JNP:cm
                           By:w
APPROVED:                       Assistant
OPINION COMMITTEE:
Geo. P. Blackburn, Chairman
L. P. Lollar
Robert T. Lewis
Wallace Finfrock
Thomas Burrus
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. GEPPERT